FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   March 5, 2010
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                  TENTH CIRCUIT



 PETER N. GEORGACARAKOS,

          Plaintiff-Appellant,
 v.                                                       No. 10-1004
 HARRELL WATTS; DOCTOR                           (D.C. No. 09-cv-01648-ZLW)
 BAXTER; HARLEY LAPPIN,                                   (D. Colo.)

          Defendants-Appellees.



                             ORDER AND JUDGMENT *


Before TACHA, BRISCOE, and O’BRIEN, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is,

therefore, submitted without oral argument.

      Peter Georgacarakos, a federal prisoner appearing pro se, appeals the

dismissal of his civil rights action. The district court dismissed this action


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
without prejudice because he failed to use the proper court-approved filing form

in compliance with the district court’s local rules. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

                                          I

       Georgacarakos is currently housed at the United States Penitentiary

Administrative Maximum Facility in Florence, Colorado. On November 11, 2008,

Georgacarakos filed this Bivens 1 action against various officials in the Bureau of

Prisons, alleging claims of religious discrimination, Eighth Amendment

violations, and conspiracy to violate his civil rights. 2 On July 16, 2009, the

magistrate judge ordered Georgacarakos to file an amended complaint using the

proper court-approved form, as required by Local Rule 8.2(A). The magistrate

judge instructed Georgacarakos that if he failed to cure the deficiency within 30

days, the action would be dismissed. On August 20, 2009, Georgacarakos filed a

motion for an extension of time to correct the deficiency, which the magistrate

judge granted, allowing Georgacarakos to file a corrected pleading by September

23, 2009.

      Rather than file his complaint using the proper form, on September 1, 2009,


      1
       See Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,
403 U.S. 388 (1971).
      2
        Georgacarakos originally filed this action in the United States District
Court for the District of Columbia, but it was subsequently transferred to the
District of Colorado.

                                          2
Georgacarakos filed a motion to join this action with Georgacarakos v. Wiley,

No. 07-cv-01712 (D. Colo., filed Aug. 14, 2007). The next day, the district court

denied that motion and reminded Georgacarakos that he was required “to file an

amended complaint on the proper form approved for use by prisoners in this

court.” ROA at 45. Georgacarakos never filed an amended complaint on the

proper form, and on October 22, 2009, the district court dismissed the action

without prejudice. Georgacarakos subsequently filed motions for reconsideration,

which the district court denied. This timely appeal followed.

                                          II

      We review for an abuse of discretion the district court’s dismissal of a case

for failure to comply with local rules. See Murray v. Archambo, 132 F.3d 609,

610 (10th Cir. 1998). Because Georgacarakos is proceeding pro se, we construe

his pleadings liberally; nevertheless, he “must follow the same [local district

court] rules of procedure that govern other litigants.” Green v. Dorrell, 969 F.2d

915, 917 (10th Cir. 1992). Local Rule 8.2(A) requires pro se prisoners to file an

action using court-approved forms. See D. Colo. L. Civ. R. 8.2(A). Rule 83(a)(2)

of the Federal Rules of Civil Procedure allows a district court to enforce a local

rule imposing a form requirement unless it “causes a party to lose any right

because of a nonwillful failure to comply.”

      The district court did not abuse its discretion in dismissing this action

without prejudice. “[D]ismissal is an appropriate disposition against a party who

                                          3
disregards court orders and fails to proceed as required by court rules.” United

States ex rel. Jimenez v. Health Net, Inc., 400 F.3d 853, 855 (10th Cir. 2005).

The magistrate judge notified Georgacarakos that his pleading failed to comply

with Local Rule 8.2(A) and he had 30 days to cure the deficiency. Additionally,

Georgacarakos was granted a 30-day extension to re-file. Rather than comply

with the district court’s order and file the proper form, Georgacarakos filed a

“Motion to Join Civil Actions,” on August 27, 2009. ROA at 43. The district

court denied that motion and reminded Georgacarakos that he was required to use

the proper form, but Georgacarakos never re-filed the complaint using the proper

form. The district court provided Georgacarakos with clear notice of the local

rule and the likely consequence of his failure to comply with the local rule.

Georgacarakos had ample opportunity to comply with the minimal requirements

of using the court-approved form.

      Moreover, Georgacarakos has not provided any excuse for his

noncompliance with the district court’s order and the local rules; instead, he

contends that his complaint was sufficient, and the district court failed to rule on

his motion to join the civil action. These contentions are contradicted by the

record, and they do not excuse his failure to comply with the district court’s order

and the local rules. We conclude that the district court did not abuse its

discretion in dismissing the action without prejudice, based on the violation of

Local Rule 8.2(A).

                                          4
      We AFFIRM the district court’s dismissal without prejudice of

Georgacarakos’s complaint. His motion to proceed without prepayment of costs

or fees is GRANTED. Georgacarakos is reminded of his continuing obligation to

make partial payments until the entire fee has been paid.


                                             Entered for the Court


                                             Mary Beck Briscoe
                                             Circuit Judge




                                         5